Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on June 07, 2022. Claims 1-7, 9-11, 13-14, 16, and 19-25 were pending in the Application. Claim 7 is amended. No new claims have been added. No claims have been canceled. Claims 1, 11, and 24 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 11, and 24. Thus claims 1-7, 9-11, 13-14, 16, and 19-25 are currently pending. 

Response to Arguments




















In the context of Claim Interpretation, Intended Use, paragraphs 18-23 of the Non-Final Rejection Office Action dated March 07, 2022, Applicant states that the Office objects to the recitation in claims 11, 14, 16, 19-20, and 24, in that the terminal computing device is “configured to” perform certain operations. To this point, Applicant directs the Office to recent decisions from the Patent Trail and Appeal Board (PTAB) where in each case the Board considered and provided credit to limitations associated with “configured to” recitations in the claims in determining whether or not the cited art anticipated or rendered obvious the claims. Applicant continues to state these cases exemplify that the claim language employed in the instant claims herein provides a proper limitation of the claims and is not a mere statement of intended use.
Examiner finds these arguments not persuasive as the Applicant has used the language “to + action, i.e., to read, to transmit, etc.” in the “configured to” language for the claims 11, 14, 16, 19-20, and 24, which conveys intended use.
In the context of 35 U.S.C. § 112(a), Written Description, paragraph 25 of the Non-Final Rejection Office Action dated March 07, 2022, Applicant states that the Office asserts that the term “deposit instruction” is not supported by the originally filed application, and thus, raise new matter. Applicant also states that the amendments are supported by the originally filed disclosure, including at [0035] and [0045]. Additionally, the term deposit was used to provide clarity to the claims. There is no intended additional scope beyond what is disclosed in the original application. As such, the specification as originally filed demonstrates the inventor’s possession of the invention.
Examiner finds these arguments not persuasive as the specification is silent as to what a deposit instruction is and what, if any, relationship exists between a deposit instruction, a pay-in instruction, or a pay-out instruction.
In the context of 35 U.S.C. § 112(a), Written Description, paragraph 26 of the Non-Final Rejection Office Action dated March 07, 2022, Applicant states the knowledge and level of skill in the art (given the teachings of the specification) would have permitted the ordinary artisan to immediately envisage the claimed subject matter. See, MPEP § 2163(I)(A). As such, the add, link, store, verify, pause, change, and assign operations cited by the Office are described in a manner sufficient to satisfy § 112(a). No specific algorithm is thus required, and one of ordinary skill in the art would reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Examiner finds these arguments not persuasive as the MPEP § 2161.01(I) states “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task … If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made."” MPEP § 2163.03(V) states “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or ...” Therefore, as the specification is silent in disclosing the computer and algorithm that performs the claimed functions in sufficient detail and the claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved, a rejection under 35 U.S.C. § 112(a), Written Description is made.

Claim Interpretation – Intended Use
Regarding claim 7, Examiner notes that the following limitation: “The method of claim 1, … the fixed value, tangible token to temporarily de-activate …;” is an intended use of “the fixed value, tangible token”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 14, Examiner notes that the following limitation: “The system of claim 13, …transmit the identifier to the token validation server to verify ownership …;” is an intended use of “the token validation server”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 24, Examiner notes that the following limitation: “in response to validation …instruct, via NFC, the coin-shaped fixed value, tangible token to change the token status to active, …; and” is an intended use of “the coin-shaped fixed value, tangible token”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Interpretation – No Patentable Weight
Claim 11 recites “read … the fixed value, tangible token separate from the terminal computing device; …” The claim is directed to the system of claim 11, which comprises a terminal computing device in communication with a token validation server and the functionality of the terminal computing device.  The fixed value, tangible token is not part of the system of claim 11, therefore, claim 11 does not have patentable weight. See MPEP § 2103 (I) (C).
Claim 23 recites “… wherein the fixed value, tangible token a coin shape; and wherein the coin-shaped fixed value, tangible token lacks a display.” The claim is directed to the system of claim 11, which comprises a terminal computing device in communication with a token validation server and the functionality of the terminal computing device.  The coin-shaped fixed value, tangible token is not part of the system of claim 11, therefore, claim 23 does not have patentable weight. See MPEP § 2103 (I) (C).
Claim 24 recites “read … wherein the coin-shaped fixed value, tangible token is separate from the terminal computing device; …” The claim is directed to the system of claim 24, which comprises a terminal computing device in communication with a token validation server and the functionality of the terminal computing device.  The coin-shaped fixed value, tangible token is not part of the system of claim 24, therefore, claim 24 does not have patentable weight. See MPEP § 2103 (I) (C).
Claim 25 recites “… wherein the coin-shaped fixed value, tangible token defines an appearance of a coin that is free of a display.” The claim is directed to the system of claim 24, which comprises a terminal computing device in communication with a token validation server and the functionality of the terminal computing device.  The coin-shaped fixed value, tangible token is not part of the system of claim 24, therefore, claim 25 does not have patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Optional Language
Claim 1 recites the limitation: “in response to a fixed value, tangible token being tapped by a holder of the fixed value, tangible token at a computing device: …” In other words, this is an optional step as it is predicated on a “tangible token being tapped”. Hence, giving the claim its BRI, the acts of “reading, …; transmitting, …; receiving, …; and …” do not necessarily occur. (See MPEP § 2103 (I) (C)).
Claim 7 recites the limitation: “in response to an input from the holder, …” In other words, this is an optional step as it is predicated on a “an input from the holder”. Hence, giving the claim its BRI, the acts of “pausing usability …; and thereafter, de-pausing usability …” do not necessarily occur. (See MPEP § 2103 (I) (C)).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
















Claims 1-7, 9-10, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 recites “in response to a fixed value, … being tapped ...” In other words, this is an optional step as it is predicated on a “tangible token being tapped.” Hence, giving the claim its broadest reasonable interpretation (BRI), the acts or steps of “reading, …; transmitting, …; receiving, …; and …” do not necessarily occur (See MPEP § 2103 (I) (C)). 
According to MPEP § 2106.03 (I), a process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method." As a result, claim 1 is a method claim without method acts or steps, and therefore, abstract.
Claims 2-7, 9-10, and 21 further describe the method of claim 1, and the BRI says that they do not occur.
Hence, claims 1-7, 9-10, and 21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7, 9-11, 13-14, 16, and 19-25 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1 recites “receiving, …, a deposit instruction specific to the fixed value, …; in response to the deposit instruction:”; claim 6 recites “The method of claim 4, …, in response to the deposit instruction, verifying that the deposit instruction is received …”; claim 11 recites “in response to validation of the fixed value, tangible token and a deposit instruction …;” and claim 24 recites “in response to validation of the coin-shaped fixed value, tangible token and a deposit instruction from the user …” Specification, [0043], recites “… In 228, the value of those stored value tokens may then be deposited to the user’s bank account.” Specification, [0044], recites “It is possible that, while a stored value token is on hold, the value of that stored value token may temporarily be deposited to a government-linked account, …” Specification, [0052], recites “… but the user 304 may deposit coins into account/digital wallet similar to cash today. Finally, specification recites “pay-in instruction”, but is silent on the relationship between “deposit instruction” and “pay-in instruction.” Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. (See MPEP § 608.04)

Written Description
Claim 7 recites “…, at the fixed value, tangible token, pausing usability of the fixed value, tangible token to temporarily de-activate the fixed value, tangible token; and thereafter, de-pausing usability of the fixed value, tangible token, which reactivates the fixed value, tangible token.” (PGPub US 20190197518 A1, [0039]), and FIG. 2A, items 208, 210, recite “In 208 … the token status may be changed to active and an amount equivalent to the associated token value may be deducted from a predetermined account … in 210, … the token status may be changed to inactive …” (PGPub US 20190197518 A1, [0043]), and FIG. 2C, item 230, recite “In 230, the status of those stored value tokens may be changed to inactive …” (PGPub US 20190197518 A1, [0044]), and FIG. 2D, items 240, 248, recite “In 240, the status of those stored value tokens may be changed to inactive. This may be considered a “hold” or “pause” (or a state in which the stored value tokens are locked or are not usable) on these stored value tokens” and “In 248, the user may change the status of the stored valued tokens back to active (which may be considered as unlocking or de-pausing) …” These recitations from PGPub US 20190197518 A1/specification are silent as to how the status is changed to active or inactive by a device. 
Also, (PGPub US 20190197518 A1, [0044]), recites “In 238, the value of the stored value tokens may be associated with the user's national ID, which may ensure that only the holder of the user's national ID (which may be the user only) is in a position to de-pause the stored value tokens. In 240, the status of those stored value tokens may be changed to inactive. This may be considered a ‘hold’ or ‘pause’ (or a state in which the stored value tokens are locked or are not usable) on these stored value tokens, like indicated by 242.” It is silent as to how, the status is changed. For example, according to PGPub US 20190197518 A1/specification, the token status is stored on the stored value token (PGPub US 20190197518 A1, [0080]). However, the PGPub US 20190197518 A1/specification do not identify, nor explain, the steps a device(s) performs in order to change the token status on the token to “inactive” (i.e. “pause”) (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 13 recites “wherein the fixed value, tangible token defines a coin shape ...” A fair reading of the claim suggests to one of ordinary skill that the type of token dictates the shape of the coin. While the token “may have the physical appearance of a coin or a bank note” (PGPub US 20190197518 A1, [0024]) or maybe “an NFC coin, which may be understood to be an exemplary embodiment of a stored value token (for example in the shape of a plastic coin)” (PGPub US 20190197518 A1, [0038]), the specification does not provide for the shape changing according to whether the tangible token has a fixed value (PGPub US 20190197518 A1, [0028], [0053]) or updateable value (PGPub US 20190197518 A1, [0054]), is a passive NFC device (PGPub US 20190197518 A1, [0030]), not associated with a government ID number (PGPub US 20190197518 A1, [0048]) …etc. Additionally, similar language is recited in claims 23 and 25. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 16 recites “… wherein the terminal computing device is further configured to instruct the fixed value, tangible token to change the token status ...” While the language appears in the specification (PGPub US 20190197518 A1, [0034], [0036]), Applicant does not describe how this is done. For example, what is the instruction that is sent over NFC? Additionally, similar language is recited in claim 24. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 13-14, 16, and 19-25 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
Claim 11 recites “a terminal computing device … is configured to … being tapped at the terminal computing device.” Because, the device is part of its own functionality, the device is never defined and the scope is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 24 recites “read, … from the terminal computing device.” It is unclear if the “terminal computing device” is defined at this point or if it further requires the functionalities of “transmit …”, “validate …”, etc. Therefore, the metes and bounds of the claim are not clear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 102




















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





















Claims 1-7, 9-10, and 21 are rejected under 35 U.S.C. § 102 (a)(1) being anticipated by Griswold, U. S. Patent No. 6629591 B1.
Claim 1 recites optional language. Claim 1 recites the limitation: “in response to a fixed value, tangible token being tapped by a holder of the fixed value, tangible token at a computing device: …” In other words, this is an optional step as it is predicated on a “tangible token being tapped.” Hence, giving the claim its BRI, the acts or steps of “reading, …; transmitting, …; receiving, …; and …” do not necessarily occur (See MPEP § 2103 (I) (C)).
And, as US 6629591 B1, Griswold, [Column 4, lines 38-53]; FIG. 5; [Column 9, lines 13-55]; [Column 10, lines 12-33] discloses “a computer-implemented method of using a fixed value, tangible token, …”, the prior art teaches “a computer-implemented method of using a fixed value, tangible token, …” of claim 1, and therefore, it is sufficient in terms of art. Claims 2-7, 9-10, and 21 further describe the optional language of claim 1, and the BRI says that they do not occur.

Conclusion
















































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692